Citation Nr: 1730898	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether termination of the Veteran's total disability rating based on individual unemployability (TDIU), effective October 1, 1996, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This claim was remanded for further development in November 2012 and August 2015. 

In January 2017, a supplemental statement of the case (SSOC) was issued further denying the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the RO decision that limited his individual unemployability  from May 29, 1991 to October 1, 1996. 

In an October 1994 rating decision, VA granted the Veteran entitlement to TDIU from May 29, 1991. In April 1997, the Veteran filled out an employment questionnaire which stated that he worked at Ramapo College in the computer lab from September 1996 until December 1996 and from February 1997 to April 1997. He stated that he worked 4 hours a week and earned $480 a month. The Veteran also wrote a written statement in April 1997 that indicated he worked at the computer lab during the school year for 12 hours a week. Based on this, the Veteran's TDIU benefits were continued in a May 1997 rating decision that noted the Veteran earned less than $10,000 annually. In September 1998, the Veteran was sent a notice from VA that there would be no changes to his TDIU benefits.

In July 2006, it was noted that there was a special review of the file mandated in April 2006 and there was a proposal to discontinue TDIU effective October 1996. In November 2006, an employment questionnaire was mailed to the Veteran and a completed one was never received in return. In September 2007, there was a notice to the Veteran of the discontinuation of TDIU benefits. 

An April 2008 statement of the case (SOC) denied the Veteran's appeal based on a review of documents that included an Income Match Verification Sheet dated May 3, 2005, VA Form 21-0161A, income verification, income verification from Greenwood Lake News and Ramapo College.

In August 2008, the Veteran wrote on his VA-9 that "I was advised by the VA and DAV that I could work 12-15 hours a week. I worked less and my employment was less than 12 continuous months. I have not been gainfully employed in years". 

In November 2012, the Board remanded this claim to request from the Veteran all of his federal income tax returns from 1996-2012. Moreover, the claim was remanded to obtain the employment documents references in the April 2008 SOC. 

In November 2012, there was a document request sent to the Veteran for the Income Match Verification Sheet dated May 3, 2005, VA Form 21-0161A, income verification, income verification from Greenwood Lake News and Ramapo College. The same month, there was also a document request to the Veteran for his tax returns. 

In January 2013, there is e-mail correspondence that indicates an attempt by VA to locate the Income Match Verification Sheet dated May 3, 2005, VA Form 21-0161A, income verification, income verification from Greenwood Lake News and Ramapo College. In February 2013, the VA issued a formal finding memo on the unavailability of the above employment documents. 

A February 2013 SSOC was issued further denying the claim. The SSOC referenced the February 2013 memo and also noted that the Veteran did not submit his tax returns as requested. 

In August 2015, the claim was remanded for further development. Specifically, the Board directed the AOJ to contact Greenwood Lake News and Ramapo College for additional copies of the income and employment information. Moreover, the IRS and SSA were to be contacted for income verification match information. Also, the AOJ was directed to ask the Veteran to complete an IRS Form 4605T so that the AOJ may request copies of relevant tax records from the IRS. 

On August 2015, after the last remand, the Board received a work history report on a September 2009 SSA disability application. He indicated that he worked at Ramapo College from September 1998 to June 1998. Income and work hour information were not included in the forms.  He worked at Market Place Newspaper from June 1999 to September 2002.  Income and work hour information were not included in the forms.  He worked at HCI industries from September 2002 to September 2003. He reported that he earned $26,000 a year and worked 8 hours a day and 5 days a week. He worked at Greenwood Lake News from February 2004 to June 2006. He reported that he earned $8,500 a year and worked 3 hours per day and 4 days per week. 

In September 2015, there is a memo from the Appeals Management Center with the subject "improperly directed development". It noted that remand directive #2 asked to obtain income verification match records from the IRS. The AMC noted that VBA policy dictates that "Do not routinely request copies of Federal income tax returns or information from those returns from the Internal Revenue Service (IRS). If possible, use other sources of information to determine annual income." Furthermore, the AMC indicated that if a copy of the income tax return is considered essential that the Board request the claimant submit his tax return and a statement that the copy is an exact duplicate of the return filed with the IRS. 

In July 2016, the VA noted that a request was sent to the Veteran to provide contact information for Greenwood Lake News for the period from October 1, 1996. The address was indeed provided. Moreover, the Veteran was informed that his income verification match records were requested from SSA but that request was unsuccessful as SSA indicated that it does not provide copies of IVM documents. 


Unfortunately, the Board must again remand this claim. First and foremost, the Board was unaware of Market Place Newspaper or HCI Industries as employers during the appeal period prior to receiving the August 2015 SSA records. At first glance, the HCI Industries employment period may constitute substantial gainful activity. However, at this time, the Board does not find the entry in a work history report to constitute the required "clear and convincing evidence". Moreover, the Board has no information on the hours worked or wages earned for Market Place Newspaper. Finally, it would be of great assistance to the Board if the Veteran could provide his tax returns from 1996-present along with a statement that the copy is an exact duplicate of the returns filed with the IRS. The Board is cognizant that the Veteran was notified to submit these documents in a September 2015 letter; given the need for remand on other grounds and the importance of this information, the Board finds that the Veteran should again be requested to submit these records.

Accordingly, the case is REMANDED for the following action:

1. Request employment information for the Veteran from Market Place Newspaper and HCI Industries for the period from October 1, 1996 to the present. All requests and responses, positive and negative, must be documented in the claims file. 

2. Provide the Veteran with a notice to submit his tax returned from 1996-present along with a statement that the copy is an exact duplicate of the returns filed with the IRS. 

3. After completing the above development, and any other development deemed necessary and readjudicate the issue on appeal. If the benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




